DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiew et al. (US 7511527) in view of	Mihara et al. (4893158) in further view of Takashima et al. (US 10256292). 
	With respect to claim 3, the combination produced in claim 7 produces the power device of claim 7, including control and calibration circuitry configured to measure a voltage (voltage threshold) of the power switch, and determine a current (Here current detection) of the power switch, using the junction temperature (Column 5, lines 15-18) and voltage of the power switch.  
 	With respect to claim 4, the combination produced in claim 7 produces the power device of claim 7, wherein the power device includes control circuitry (102) control operation of the power switch or the sensor transistor to determine values of the one or more parameters, and to transmit digital signals representing the determined values.  
	With respect to claim 6, the combination produced in claim 7 produces the power device of claim 7, wherein the transistors arranged as the power switch (106) and the sensor transistors (109) have substantially equal electrical properties (col. 4 lines 24-27).  

    PNG
    media_image1.png
    268
    466
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    288
    456
    media_image2.png
    Greyscale

	With respect to claim 7 figures 1-3 of Tiew et al. (US 7511527) discloses power device comprising: a first number of transistors arranged as a power switch (106), with the transistors having control nodes connected in parallel to receive a common control signal to the first number of transistors; and a second number of sensor transistors (109) arranged to measure one or more parameters (col. 2, lines 29-31) of the power switch including a junction temperature of the power switch (Column 5, lines 15-18), with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor control signal  (from 302) to the sensor transistors with the sensor control nodes separate from the control nodes of the transistors arranged as the power switch (120 separated by 302), the sensor transistors having a common transistor region (128) that is shared with a transistor region of the transistors of the power switch, but fails to disclose a specific ratio of the first number to the second number being greater than ten and multiple transistors for the power and sense switches and the sources of the transistors arranged as the power switch and the sources of the sensor transistors are disposed on a top side of a substrate with the transistor drain disposed on a backside of the substrate vertically separated from the top side. 



    PNG
    media_image3.png
    259
    265
    media_image3.png
    Greyscale

 	Mihara et al. discloses a similar circuit and teaches wherein each of the MOSFET components are formed in a semiconductor substrate which is formed with a plurality of cells each forming a vertical MOSFET element, a major part of said cells being arranged to form said main MOSFET component, and a minor part of said cells being arranged to form said monitor MOSFET component.  Mihara further teaches the possibility of allotting two or more cells to the MOSFET M2 and M1 being made of several thousand cells connected in parallel. coupled together and the sources of the sensor transistors conductively coupled together  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of multiple cells in the sense (M2) MOSFET and power(M1) MOSFET of Mihara in the circuit of Tiew for the purpose of protection of a power MOSFET against overcurrent or overheating. 
 	(Note: this would cure the Tiew deficiency of a specific ratio of the first number to the second number being greater than ten and multiple transistors for the power and wherein the transistors arranged as the power switch and the sensor transistors include field effect transistors and the common transistor region is a transistor drain for the transistors arranged as the power switch and the sensor transistors, with the sources of the transistors arranged as the power switch conductively coupled together and the sources of the sensor transistors conductively coupled together.)

    PNG
    media_image4.png
    382
    381
    media_image4.png
    Greyscale

  	Figure 1b of Takashima et al.  teaches a vertical MOSFET having a gate (40), a source (50) and a drain 60 (Column 3 lines 31-65 and Column 4, lines 1-14), having the benefits of improving dynamic characteristics of a vertical mosfet and reducing the resistance of a current path with a long hole movement distance in a p-type well. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the vertical MOSFET of Takashima in the combined circuit of Tiew and Mihara et al. (as the vertical MOSFET) for the purpose of fully disclosing the vertical MOSFET of the Mihara structure as well as reducing the resistance of a current path thus making the MOSFET more efficient. 
	With respect to claim 8, the combination above produces the power switch and the sensor transistors are integrated in silicon technology (col. 1, lines 10-15 and col. 3, lines 50-53), silicon carbide technology, or gallium nitride technology.  

	With respect to claim 20 Tiew discloses a method of constructing a power device, the method comprising: arranging a first number of transistor[s] of the array as a power switch (106), with the first number of transistors of the array arranged as a power switch having control nodes connected in parallel to receive a common control signal to the first number of transistors; and arranging a second number of transistor[s] (109) of the array as sensor transistors to measure one or more parameters (col. 2, lines 29-31) of the power switch including a junction temperature of the power switch (Column 5, lines 15-18), with the sensor transistors having sensor control nodes connected in parallel to receive a common sensor AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6control signal (from 302) to the sensor transistors with the sensor control nodes separate from the control nodes of the transistors arranged as the power switch (120 separated by 302); forming the sensor transistors having a common transistor region (128)  that is shared with a transistor region of the transistors of the power switch, but fails to disclose the power and sense transistors are an array and with a ratio of the first number to the second number being greater than ten; forming the transistors arranged as the power switch and the sensor transistors as field effect transistors; forming the common transistor region as a transistor drain for the transistors arranged as the power switch and the sensor transistors; forming the sources of the transistors arranged as the power switch conductively coupled together; forming the sources of the sensor transistors conductively coupled together; forming the sources of the transistors arranged as the power switch and the sources of the sensor transistors disposed on a top side of a substrate; and forming the transistor drain disposed on a backside of the substrate vertically separated from the top side.
 	Mihara et al. discloses a similar circuit and teaches wherein each of the MOSFET components are formed in a semiconductor substrate which is formed with a plurality of cells each forming a vertical MOSFET element, a major part of said cells being arranged to form said main MOSFET component, and a minor part of said cells being arranged to form said monitor MOSFET component.  Mihara further teaches the possibility of allotting two or more cells to the MOSFET M2 and M1 being made of several thousand cells connected in parallel. coupled together and the sources of the sensor transistors conductively coupled together.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of multiple cells in the sense (M2) MOSFET and power(M1) MOSFET of Mihara in the circuit of Tiew for the purpose of protection of a power MOSFET against overcurrent or overheating. 
 	(Note: The combination of Tiew and Mihara cures the deficiency of an array of transistors and the power (multiple 106) and sense transistors (multiple 109) are an array and with a ratio of the first number to the second number being greater than ten; forming the transistors arranged as the power switch and the sensor transistors as field effect transistors; forming the common transistor region as a transistor drain for the transistors arranged as the power switch and the sensor transistors; forming the sources of the transistors arranged as the power switch conductively coupled together; forming the sources of the sensor transistors conductively coupled together; forming the sources of the transistors arranged as the power switch, but still fails to disclose the sources of the sensor transistors disposed on a top side of a substrate; and forming the transistor drain disposed on a backside of the substrate vertically separated from the top side.)
		Figure 1b of Takashima et al.  teaches a vertical MOSFET having a gate (40), a source (50) and a drain 60 (Column 3 lines 31-65 and Column 4, lines 1-14), having the benefits of improving dynamic characteristics of a vertical mosfet and reducing the resistance of a current path with a long hole movement distance in a p-type well. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the vertical MOSFET of Takashima in the combined circuit of Tiew and Mihara et al. (as the vertical MOSFET) for the purpose of fully disclosing the vertical MOSFET of the Mihara structure as well as reducing the resistance of a current path thus making the MOSFET more efficient. 
	The resulting structure would cure the deficiency in the Tiew, Mihara combination such that the sources (50) of the sensor transistors are disposed on the top side of a substrate; and forming the transistor drain (60) disposed on a backside of the substrate vertically separated from the top side. 
	With respect to claim 21, the combination above produces the method of claim 20, wherein the method includes forming the transistors arranged as the power switch and the sensor transistors integrated in silicon technology, silicon carbide technology, or gallium nitride technology (Takashima; col. 1, lines 57-60).

Allowable Subject Matter

Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 The power device of claim 7, wherein the control and calibration circuitry is configured to calculate the junction temperature of the sensor transistors using a known value of an internal gate resistance of the sensor transistors at a specified temperature and a known temperature coefficient for material of the gates of the sensor transistors.

Claims 12-17 are allowed.
The following is a statement of reasons for allowance:  
 	With respect to claim 16, the prior art of record fails to suggest or disclose wherein the method includes controlling, in the control and calibration circuitry, the on and off times of the sensor transistors to turn the sensor transistors on after turning on the transistors arranged as the power switch and to turn the sensor transistors off before turning off the transistors arranged as the power switch.  
 	Here, although off and on times of the sensor and power transistor are disclosed, the circuit works such that the power transistor is turned off before the sensor switch and the sensor transistor is turned on before the power switch. 
 	Claims 12-15 and 17 are allowed on the basis of their dependence on claim 16. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849    

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849